Citation Nr: 1428691	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-26 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1963 to September 1967 and from November 1967 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to active service.  

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.  

3.  Resolving all doubt in favor of the Veteran, the Veteran had active service in the Republic of Vietnam; therefore, in-service herbicide exposure is presumed.
4.  The evidence of record shows a current diagnosis of diabetes mellitus, type II.

5.  The evidence of record shows a current diagnosis of atherosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection on a presumptive basis for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

4.  The criteria for service connection on a presumptive basis for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, tinnitus, diabetes mellitus, and ischemic heart disease, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Exposure to toxic herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f) (West 2002).  Specifically, VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e) (2013).  Under 38 C.F.R. § 3.309(e) (2013), the following diseases are presumptively associated with herbicide agent exposure: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) , hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2013).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2013).

Service Connection for Diabetes Mellitus and Ischemic Heart Disease

The Veteran asserts that he served in the Republic of Vietnam and that his current diabetes mellitus, type II, and ischemic heart disease were caused by his herbicide exposure during that time.  

Private treatment records from Trenton Medical Center confirm that the Veteran has current diagnoses of diabetes mellitus, type II, and atherosclerotic cardiovascular disease.  Additionally, the treatment records from Trenton Medical Center also note that the Veteran's diabetes mellitus, type II, and atherosclerotic cardiovascular disease require treatment with continuous medication.  Therefore, both diseases have manifested to a degree of 10 percent or more.  See 38 U.S.C.A. § 4.104, Diagnostic Code 7005; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  The Board notes that 38 C.F.R. § 3.309(e) expressly states that atherosclerotic cardiovascular disease is encompassed within the definition of ischemic heart disease.

The crucial question is whether the Veteran had service in Vietnam.  At his March 2014 videoconference hearing, the Veteran testified that although his unit, Heavy Photographic Squadron 61 (VAP-61), was stationed in Guam, he frequently rotated between Guam and Da Nang, Vietnam, to maintain and repair aerial surveillance cameras.  In support of this contention, the Veteran has submitted pay records showing that he received hazardous foreign duty pay (HFP) during the period he reported he was in Vietnam.  The Veteran also submitted an article detailing the squadron history of VAP-61, which noted that VAP-61 planes and personnel were stationed in and operated out of Vietnam. 

Also of record is an October 2011 letter from P. L., a fellow member of VAP-61.  In his letter, P. L. indicated that he served as a photo navigator in VAP-61 and that during his duties he interacted with enlisted line crewmembers that maintained the squadron's aircraft.  P. L. stated that between January 1968 and July 1969, the Veteran was attached to the photo line sections of the squadron's line crew.  P. L. confirmed that the squadron had a detachment stationed in Vietnam and that it was squadron policy to rotate maintenance personnel from the home base in Guam to Da Nang in six-week intervals.  P. L. also stated that he interacted with the Veteran on many occasions in Vietnam while the Veteran was maintaining the aircraft camera systems during pre-launch testing on the flight line.  

The Veteran's personnel records indicate that the Veteran was stationed in Guam from January 1968 to July 1969 and his DD Form 214 notes service in Indochina or Korea.  Additionally, a response from the National Personnel Records Center (NPRC) stated that the NPRC was unable to determine whether the Veteran served in Vietnam.  The response noted that the Veteran was attached to a unit that could have been assigned to a ship or to shore and that for Department of Defense purposes the unit was credited with Vietnam service from January 1968 to July 1969.  However, the Veteran's service record provided no conclusive proof of in-country service in Vietnam.  

After reviewing all of the evidence, the Board finds that the record supports the presumption of exposure to herbicides for establishing entitlement to service connection for diabetes mellitus and ischemic heart disease.  Although no objective evidence confirms the Veteran was stationed in Vietnam, the Veteran and P. L. credibly stated that, in accordance with squadron policy, the Veteran rotated between Da Nang and Guam.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  These statements are corroborated by the NPRC response, the Veteran's personnel records that indicate he was stationed in Guam, and the VAP-61 squadron history that indicates that the squadron served in Vietnam.  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that the Veteran served in Vietnam and therefore is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f) (West 2002).  

Accordingly, service connection for diabetes mellitus, type II, and service connection for ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

A January 1988 naval reserve annual physical examination audiogram indicated that the Veteran had a hearing loss disability for VA purposes.  Additionally, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus at his November 2009 VA audiology examination.  Accordingly, the first Shedden element has been demonstrated.  

With regard to an in-service incurrence, the Board notes that a July 2009 VA memorandum found that a portion of the Veteran's service treatment records, including his active duty service treatments, were unavailable.  The Veteran testified that his military specialty, as a photographer with VAP-61, required him to maintain aircraft aerial cameras on the flight line where he was exposed to engine noise.  The Veteran testified that he had not worn hearing protection while working on the flight line.  An October 2011 letter from P. L., a fellow service member, corroborates the Veteran's assertion regarding in-service noise exposure.  In his letter, P. L. stated that he served in the Veteran's squadron and that he had many occasions to interact with the Veteran on the flight line while the Veteran was maintaining the aircraft camera systems during pre-launch testing.  In light of the credible evidence of in-service noise exposure, acoustic trauma is conceded.  
At his March 2014 hearing, the Veteran testified that he had not experienced any symptoms of hearing loss prior to his military service.  He stated that during active service he noticed that his hearing was deteriorating and that those symptoms continued from that time to present day.  He also testified that he first noticed ringing in his ears in 1968 or 1969 while he was in the military and that it continued to the present.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

With regard to post-service noise exposure, the Veteran testified that although he had occasional noise exposure, he usually wore hearing protection, and that none of his post-service noise exposure was on par with his in-service noise exposure.  The Board finds that the Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, the Veteran was provided a VA audiological examination in November 2009.  At his examination, the Veteran reported that he noticed symptoms of bilateral hearing loss and tinnitus during active service.  The Veteran reported that he was exposed to flight line aircraft noise without hearing protection.  With regard to post-service noise exposure, the Veteran reported that he worked around explosives as a radiographer but wore hearing protection the majority of the time.  The Veteran also stated that he also had minimal recreational noise exposure hunting and shooting, but used hearing protection.  The Veteran was diagnosed with moderate to severe bilateral sensorineural hearing loss and bilateral tinnitus.  

The VA audiologist opined that the Veteran's tinnitus was as likely as not related to his hearing loss.  With regard to the etiology of the Veteran's hearing loss, the audiologist stated that because there were no active duty audiograms available, the first documentation of hearing loss was a reserve duty audiogram 15 years after the Veteran's separation from active duty.  The examiner stated that as such, there could be a number of "likely/possible" non-military etiologies for the Veteran's hearing loss, including aging, diabetes, significant long-term occupational noise exposure, recreational noise exposure, high blood pressure, negative middle ear pressure, nicotine, and caffeine.  The examiner opined that he could therefore not resolve the etiology of the Veteran's hearing loss without resorting to mere speculation.  The examiner explained that given the available evidence it would be speculative to allocate a degree of the Veteran's hearing loss and tinnitus to each of these potential non-military etiologies versus military noise exposure.  

The Board finds that the November 2009 VA audiology report is inadequate for adjudicating the Veteran's claims.  In opining that the Veteran's hearing loss and tinnitus were not related to active service, the examiner improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  At the examination, the Veteran reported that he noticed symptoms of bilateral hearing loss and tinnitus during active service and that those symptoms persisted to the present day.  While the examiner noted the Veteran's assertion, proper weight was not afforded to the Veteran's lay assertion regarding persistent and ongoing symptomology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).

Additionally, while the audiologist did not render a conclusive opinion, his statement that it would be speculative to allocate a degree of the Veteran's hearing loss and tinnitus to each potential non-military etiologies versus military noise exposure seems to imply that the Veteran's military noise exposure was related, at least to some degree, to his current hearing loss and tinnitus.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability and tinnitus were incurred during his active service.  As noted above, the Veteran was diagnosed with bilateral hearing loss and tinnitus and was exposed to acoustic trauma during service.  Specifically, the Board finds that the Veteran provided competent and credible statements that his hearing loss and tinnitus were first manifested during active service and continued since that then.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  

A veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2002) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Board finds his report of having experienced tinnitus and hearing loss symptoms during and since active service to be competent and credible evidence of consistent and on-going symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013) as it indicates that his hearing loss and tinnitus are causally related to in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted.  

Entitlement to service connection for ischemic heart disease is granted.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


